REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a punching bag with multiple strike targets comprising: a punching bag body comprising a lateral wall extending between an upper end and a lower end; a plurality of cutouts traversing through the punching bag body wherein each of said plurality of cutouts defines a specified lateral cross-section; a curved surface delineating a portion of said specified lateral cross-section wherein said curved surface traverse from the lateral wall laterally inward and toward the upper end; a posterior surface delineating a portion of said specified lateral cross-section wherein said posterior surface traverses between said curved surface and the upper end; an upper surface delineating a portion of said specified lateral cross-section wherein said upper surface traverses between the posterior surface and the lateral wall; a plurality of strike targets; and wherein each of the plurality of strike targets are connected to said punching bag body and positioned within one of said plurality of cutouts.

Claims 2-3, 6-18 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

    PNG
    media_image1.png
    580
    541
    media_image1.png
    Greyscale

	Regarding Independent claim 1, Haselrig (US Patent No. 6,872,171) discloses a punching bag (Martial Arts training bag 200; Figure 8) with multiple strike targets (Arm 202 and speed punching bag 204; Figure 8)  comprising: a punching bag body (Martial Arts training bag body 200; Figure 8; Top half of the punching bag above tapered portion 56)  comprising a lateral wall (See annotated Figure 8 above) extending between an upper end and a lower end (See annotated Figure 7 above);  5a plurality of cutouts (Channel or passage 214; Figure 8); a plurality of strike targets (Arm 202 and speed punching bag 204; Figure 8); each of the plurality of but does not teach a curved surface delineating a portion of said specified lateral cross-section wherein said curved surface traverse from the lateral wall laterally inward and toward the upper end; a posterior surface delineating a portion of said specified lateral cross-section wherein said posterior surface traverses between said curved surface and the upper end; an upper surface delineating a portion of said specified lateral cross-section wherein said upper surface traverses between the posterior surface and the lateral wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784